Citation Nr: 1515946	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  05-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 1986, and active duty in the U.S. Army Reserves from January 2003 to August 2003. 

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge at the RO in May 2007.  A transcript of the hearing has been associated with the record. 

The appeal was remanded for additional development in February 2008.

In an October 2010 decision, the Board denied entitlement to service connection for a left knee disability.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In an October 2012 Order pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary (parties), the Court vacated and remanded the Board's decision.  

The Board again remanded this issue in November 2013.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to service connection for a left knee disability.

VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the Board remanded this matter in November 2013 for further development.  The November 2013 remand noted that while a June 2010 VA examiner indicated that there was evidence in the service treatment records of the Veteran being treated for acute conditions related to the left knee while on reserve or active duty, he did not specifically address a March 2003 service treatment record which revealed a diagnosis of severe degenerative joint disease that was worsening.

As a result, the Board instructed the RO to obtain an addendum medical opinion for the claim for service connection for a left knee disability.  

The instructions specifically indicated that the physician who conducted a June 2010 VA examination should be requested to submit an addendum opinion discussing whether or not the Veteran's left knee disability preexisted service, and if so, whether it was aggravated beyond its natural progression during service.

Unfortunately, while the Veteran's claim has again been returned to the Board, no addendum opinion has been provided by the June 2010 VA examiner or another qualified medical professional, to determine whether or not the Veteran's left knee disability preexisted service, and if so, whether it was aggravated beyond its natural progression during service.

As a result, there has not been compliance with the Board's November 2013 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Thus, the issue of entitlement to service connection for a left knee disability is once again being remanded to ensure compliance with the November 2013 remand directives in order to obtain a VA addendum opinion discussing whether or not the Veteran's left knee disability preexisted service, and if so, whether it was aggravated beyond its natural progression during service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the same examiner who conducted the June 2010 VA examination, if possible, to review the claims folder and determine whether the Veteran's left knee disability was permanently aggravated by his service.  If the June 2010 examiner is unavailable, the file should be referred to another similarly qualified medical professional. 

The physician should offer an opinion as to whether the left knee disability diagnosed on examination (1) clearly and unmistakably preexisted service, and, if so (2) whether it clearly and unmistakably was not aggravated by service beyond its natural progression during service, to include his second period of active service.  
The examiner should specifically address the March 2003 service treatment records which describe the Veteran's left knee condition as "degenerative joint disease worsening" and "worsening degenerative joint disease in activated reservist".

The examiner should provide a complete rationale for any opinions provided.  The examiner should also confirm that the complete claims file was reviewing, including service treatment records and post-service private treatment records.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claim remains denied, she should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




